Citation Nr: 0926809	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-00 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a disability evaluation in excess of 30 
percent for psoriasis of the scalp.

3.  Whether new and material evidence was received sufficient 
to reopen the claim for service connection for a back 
disability.

4.  Whether new and material evidence was received sufficient 
to reopen the claim for service connection for chloracne due 
to exposure to herbicides.

5.  Whether new and material evidence was received sufficient 
to reopen the claim for service connection for herpes simplex 
of the penis.

6.  Whether new and material evidence was received sufficient 
to reopen the claim for service connection for tumors due to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION


The Veteran served on active duty from December 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board notes that the Veteran's claims were previously 
remanded in a December 2006 Board remand.  The Board 
subsequently denied the claims in an April 2007 decision.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
April 2008 Order, the Court vacated the April 2007 Board 
decision and remanded the matters for further development and 
adjudication.  The Board remanded the case for further 
development and readjudication in July 2008.   

The appeal is once again being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the appellant if further action is required.



REMAND

As noted, the Board has determined this case must 
unfortunately be remanded once again.  

This case was previously remanded for proper notice of the 
VA's duties to notify and assist in compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) and for the Veteran's 
representative to prepare a VA Form 646.  Thereafter, the 
Veteran's claims were to be readjudicated and if the claims 
were not resolved to the satisfaction of the Veteran, a 
supplemental statement of the case (SSOC) was to be provided 
to the Veteran.  The SSOC was to include a summary of 
additional evidence submitted, any additional applicable laws 
and regulations, and the reasons for the decision.  

In this case, although the Veteran was provided with proper 
notice under Kent and his representative prepared a VA Form 
646, an SSOC was not provided to the Veteran.  The Board 
notes that the claim for an increased rating for psoriasis 
was readjudicated in a November 2008 rating decision.  
However, the claim was denied and an SSOC was not issued 
thereafter.  

The purpose of the prior Board remand was to correct errors 
identified by the Court when it vacated and remanded the 
prior Board decision.  These errors included deficiency in 
the notice provided to the Veteran during the course of this 
appeal.  Such notice must generally be provided prior to an 
initial unfavorable decision, which did not occur in this 
case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, it 
has been consistently held that notice errors may be cured by 
issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield, supra; see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).



Hence, in this case, the Board instructed the agency of 
original jurisdiction to issue a corrective notice letter, 
and then to readjudicate all of the claims on appeal with the 
subsequent issuance of an SSOC with respect to any claims 
that remained denied.  As noted, a new letter was sent, but 
the claims on appeal were never readjudicated in an SSOC as 
instructed by the Board.

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.   Given those pronouncements and the 
fact that the law requires the issuance of an SSOC pursuant 
to a remand, another remand is now required.  38 C.F.R. §§ 
19.9, 19.31 (2008).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal.  
If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




